Title: From Thomas Jefferson to Silas Deane, 13 August 1777
From: Jefferson, Thomas
To: Deane, Silas



Honorable Sir
Virga Aug. 13. 1777.

The bearer hereof Mr. Shore comes to Europe on behalf of a mercantile house of which he is a member for the purpose of establishing a proper correspondence. With himself I have but little personal acquaintance, but consider his character as sufficiently certified when appointed to transact business by those with whom he is connected, whom I know to be men of business, punctual, able and wealthy. What the situation of our countrymen may be at present on European ground we know not. Lest it should be otherwise than secure I take the liberty of recommending Mr. Shore to your protection and good offices. Your knolege too of the subject which carries him to Europe will enable you to assist him perhaps with useful advice and good correspondencies. Any thing of this kind will be very obliging. Were there less to do here, I should wish myself with you but we as well as you have our hands full. Help the credit of our paper and we are no where else vulnerable. That is supported as yet by the zeal of the people. But it is dangerous to stretch the cord too far as we know not the precise degree of tension at which it may break. Something must be done very soon. Either no trade at all, or trade on a broad bottom. I feel within myself the same kind of desire of an hour’s conversation with yourself or Dr. Franklyn which I have often had for a confabulation with those who have passed the irremeable bourne. But this being impossible I can only wish you for the public that success which we need and merit, and to yourself personally all pleasures present and to come.
